﻿191.	As the representative of a deeply Catholic country I wish to express here before the world community our astonishment and our grief at the death of His Holiness Pope John Paul I. His goodness and generosity of heart had assured us of a pontificate devoted to the humble people of this world, who clamour for their social and human redemption.
192.	Mr. President, Venezuela, a country which admires you, joins all Latin Americans in expressing our justifiable satisfaction at seeing you presiding over our debates. As one of the best biographers of Simon Bolivar and a great historian of the struggles of our people, you will, we know, lend a sympathetic ear to the utterances of the spokesmen of the third world, since we have in you, as President of the General Assembly, someone who understands us, pays heed to us and shares our ideas and concerns. You are an honour to your country, Colombia; you are an honour to Latin America; you are an honour to the General Assembly.
193.	The bleak picture of risks and dangers presented by the world scene a year ago, far from fading, has acquired even more disquieting features since the holding of the last regular session of the General Assembly. By and large, the minimum indispensable conditions which, through tangible advances in matters of common interest, would have enabled us to arrive at encouraging conclusions in relation to the present international situation have not been forthcoming.
194.	The military and economic Powers have not shown the necessary readiness to undertake the important changes which would ensure harmonious coexistence among peoples. Their policies of domination and exploitation, which persistently hinder progress towards more heartening prospects of a better world for the whole of mankind, remain unchanged.
195.	The disappointing results of meetings held in the past year on a number of topics have cast a shadow of gloom over political and economic relations between industrialized and developing countries. Nor can it be said that there has been any improvement in the confidence between North and South.
196.	As political and ideological disputes between the great Powers have become more acute; new hotbeds of armed conflict have emerged in other regions of the world. Contrary to the aspiration of peoples to a world order in which nations, weak and powerful alike, govern their relations, and tackle common problems with the full participation of all, the competition between the great Powers for spheres of influence continues unabated.
197.	In the light of all these facts, which cause us disappointment and anguish, the principles and purposes of the United Nations, which inspire the third world's resolute and unyielding struggle to establish an order of peace and justice -in the international community, acquire greater significance. Venezuela has faith in the United Nations. That faith was reaffirmed by President Carlos Andres Perez's presence in the General Assembly hall in 1976, when he said:
"Latin America, within the third world, understands and accepts that it is in this Organization ... that the weak countries, the small countries, the countries without a history of colonialism and those freed from colonialism can fulfil themselves, give up the passive contemplation of world problems, in the determination to take part in the decisions that now and in the future will determine the course of international justice." 
198.	We believe that we can, within our Organization and under its auspices, bring extreme positions closer together and resolve those conflicts which hinder the attainment of peace and justice. Despite the lack of understanding and the intransigence of a few, we should be able to develop a sense of human solidarity. With tenacity and perseverance we could achieve all of these aims through concerted action in the political, social and economic spheres.
199.	The Secretary-General rightly points out in his report on the work of the Organization that when we consider current world events we see that the United Nations, however imperfect or at times ineffective it may be, has become an increasingly imperative necessity, and that:
"Used properly ... the United Nations can be the instrument for overcoming much of the sense of mistrust and insecurity which makes so many international problems insoluble". [See A/33/1, sect. I.]
200.	It seems to me that as we begin our deliberations this year we should keep in mind one fundamental point. If we transfer our attention for one moment from the realm of contemporary politics to the field of history we shall see that, over and beyond immediate conflicts and problems of greater or lesser gravity, the times we live in are imbued with a sense of renewal and progress. Broadly speaking, since 1945 the world has presented features and. trends comparable to those which characterized Western and central Europe from the end of the fifteenth to the eighteenth century. Like that period in history, ours is an era of transition. Today, as then, man's productive capacity and his mastery over nature are growing at a staggering pace and rapidly changing man's vision of the universe and of his own destiny.
201.	Today, as at the dawn of the modem European era, emerging nations are asserting their sovereignty and opposing traditional imperialist ambitions. New generations, on the strength of intelligence and ability, rise up from the core of the people and challenge the traditional elites founded on inherited privilege. Though initially extreme and dogmatic, innovative ideologies gradually adjust to new realities and coexist constructively with many other schools of thought. Despite many negative reactions, the action of history as a whole creates a world of greater justice and freedom for nations and individuals alike.
202.	Venezuela, as an emerging nation, is basically optimistic, and we believe that the difficulties, struggles and sufferings of the present should be viewed within the optimistic concept of mankind's history.
203.	It is in that spirit that the Government of President Perez has oriented its international policy and has given Venezuela's resolute support to all efforts and actions designed to change the present international order and establish bases for genuine co-operation among all States.
204.	This policy, which reflects an irrevocable determination to fight for international justice, is characterized by Venezuela's militant solidarity with the other countries of the Group of 77, with whose aims and objectives we fully identify ourselves. We are convinced of the effectiveness of and the need for joint action in this age of stubborn opposition to domination and exploitation. Only through solidarity will the countries of the third world achieve their common aspirations of justice and equity.
205.	Ours is a real and effective solidarity, consistent with the deep-rooted democratic feelings of all Venezuelans. We have strengthened that solidarity by our participation in the Organization of Petroleum Exporting Countries, an important negotiating instrument which should serve as a stimulus to the developing world to create similar organizations to ensure the legitimate protection of their resources.
206.. We have used the financial revenues produced by our petroleum—a non-renewable resource squandered for many years by the large consumer societies—to promote Venezuela's development and to endow our economy with a sound and firm basis.' But at the same time,.-we have contributed, to the extent of our abilities, to the development of other third-world countries, either through international financial institutions or through different kinds of multilateral and bilateral co-operation programmes. That sincere and open co-operation has had no other purpose than that of expressing our sense of solidarity with those countries.
207.	Our foreign policy is indissolubly linked to our domestic policy. The effective exercise of representative democracy has injected vigour and dynamism into our international policy, which, in turn, has been based on the same principles of justice which have guided and inspired the present Government's actions to ensure, full and sovereign enjoyment of our resources, while promoting the integral development of our country and our people's well-being.
208.	We are, however, well aware of the fact that our countries cannot advance their development programmes until the bases for a new international economic order are established. That new order should enhance the value of our raw materials and our labour, placing them on a footing of equality with the labour, the manufactured goods and the technology of the industrialized countries. It is at the level of international relations that the real battle for our right to development is being waged.
209.	The world economic situation, however, and the state of North-South negotiations are very disquieting. Signs of deterioration have appeared in both fields. As in the case of North-South relations, there is reason to fear that the world economy, rather than overcoming the' present difficulties, may well deteriorate still further. It is illusory to think that merely by recourse to short-term measures the problems besetting the world today can be overcome and the uncertainties and malaise, which are growing constantly more acute, can be dispelled.
210.	What is. happening in the exchange market with the main reserve currency is the most revealing symptom of the profound ills afflicting the world economy. It is no longer a question of identifying the causes of the steadily worsening monetary instability of the last 10 years. What we must do is act with a sense of urgency and tackle the problem at its roots. Attempts have, in fact, been made, by exporting inflation and unemployment, to solve the crisis through a process of adjustments behind the backs and at the expense of the developing countries.
211.	This is happening at a time when there is a growing awareness of the fact that action designed effectively to resolve the problems of the third-world countries, by providing them with greater external purchasing power, is the best way to stimulate demand and, therefore, employment in the industrialized countries. This is also the way to give positive and deliberate impetus to the interdependence which clearly conditions economic relations between States. Until such time as we act in conformity with these postulates, we shall not have begun to break out of the present stagnation.
212.	To achieve this, we must be paid a fair price for our raw materials, and our products should be given better access to the industrialized countries' markets, thus clearing the Way for our own industrialization process, which should benefit from the transfer of technology on reasonable terms. In this connexion, the resumption of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities and the conferences on technology are of particular significance.
213.	Notwithstanding the fact that the great majority of Governments of the industrialized countries concur in this analysis of the situation, the North-South dialogue is at a standstill in the main forums. At the beginning of this month of September, the Committee Established under General Assembly Resolution 32/174, was compelled to adjourn its work owing to the refusal of at least one important industrialized country to negotiate in a constructive spirit.
214.	Dialogue for the sake of dialogue is as harmful and frustrating as no dialogue at all. The solidarity evinced by the developing countries in the Committee demonstrated quite clearly that dialogue has a raison d'etre only in so far as real negotiations are carried out and concrete results are achieved. In short, to us dialogue is synonymous with negotiation, and only thus can we organize the interdependence of nations on a just and rational basis. This historic objective, which should be the logical aspiration of all, appears to be belied by the short-term measures that are being taken.
215.	The continuation of this inconsistency can only lead to chaos. We cannot continue to take as a pretext for not changing existing structures the fact that the economic situation is unfavourable. Would it be sensible to think that the developing countries will stand idly by and let the industrialized countries settle as they wish the problems that affect us as much as they affect them? Or has the world economic situation deteriorated to such a point that a concerted solution by the international community is no longer possible and each country must fend for itself? It is reasonable to believe that we have reached such a point.
216.	Nor can we allow ourselves to be carried away by futuristic speculations made by the most sophisticated computers. The creativity of the human mind has not been used in a complete and consistent manner. We need proof of leadership, that is to say, of vision and courage. We need full participation by all interests within countries and among countries.
217.	On balance, there has been no progress towards the goals of the new international economic order. Sometimes we have the impression that there still prevails among some Governments the idea that the old order is favourable to the industrialized countries while the new order would be detrimental to them. In truth, the old order cannot be salvaged, nor is it possible to build .a new order that is not based on the interests of every one of the countries belonging to the international community. Furthermore, it would appear to be only natural that it should be those who are most injured by the existing situation that should derive the most advantages from a change to a new order and therefore should most strongly advocate its coming into being.
218.	The Government of Venezuela has always followed with the greatest interest the work of the Third United Nations Conference on the Law of the Sea and has done everything it could to contribute to the success of the deliberations of that Conference.
219.	We believe that progress has been made in the furtherance of the mandate given to the Conference by the General Assembly. Indeed, many of the articles of the integrated informal negotiating text  have the support of a large majority. However, there still remain some areas of disagreement which have been and should continue to be the subject of negotiation.
220.	We view with the utmost concern the intention of the United States and other industrialized States to take unilateral measures with respect to the international zone of the sea-bed and its resources. We believe that we have moved forward in our • negotiations and that unilateral measures would definitely affect any future understanding.
221.	It is obvious that that Conference has entered a very delicate phase of its work and that there must be careful planning of its future work so as to prevent stagnation, which might be discouraging and even jeopardize the results achieved so far. Accordingly we have supported the recommendation that the goal of the next session of the Conference, which will be its eighth, to be held in March and April 1979, should be the conclusion of informal negotiations and the revision and formal adoption of a text to be used as an official draft convention; and that, if that is done, another session should be held next year so as to consider, in accordance with the rules of procedure, this draft convention and any formal amendments which may be submitted by States participating in the Conference. If these objectives are attained, the Conference could meet in Caracas to conclude its work on an appropriate date in 1980.
222.	The tenth special session of the General Assembly, devoted to disarmament, was of particular importance because it was the first session exclusively devoted to that subject. However, it was not free from contradictions and paradoxes such as have characterized all meetings on disarmament. The compromise Final Document [resolution S-10/2] which was adopted after arduous consultations, and in regard to which several countries made reservations, does not reflect the aspirations of the vast majority of States. Once again there was clear evidence of the reluctance of the nuclear Powers to give even an indication of their readiness to pronounce themselves without reservation in favour of specific and effective disarmament measures in the nuclear field. Clearly, the great Powers, which are permanently in dispute because of strategic rivalries and competition for domination, united on that occasion, as they always do in disarmament forums, to torpedo any initiative which might even remotely imply a commitment to act resolutely in favour of nuclear disarmament.
223.	On the other hand, while the General Assembly was meeting in New York, in Washington the leaders of States members of a military alliance were meeting with the intention of strengthening their armed forces in Europe because another alliance had weapon superiority there. Later we witnessed a parade of those same leaders in the United Nations speaking about "disarmament" in the general debate. Situations such as these created an atmosphere which further diminished any hope of making progress in the Assembly's efforts.
224.	Although disarmament may seem to be a quixotic undertaking, we cannot permit ourselves to be overcome by scepticism and discouragement. We would not wish to abandon the hope that, before it is tragically too late, common sense and good judgement will prevail among the nuclear Powers and that they will correct the course they have been irrationally following so far. Here I wish to reiterate Venezuela's willingness to participate actively in every multilateral forum where disarmament matters are discussed, it is in this spirit and with this determination that we shall act in the new disarmament negotiating body.
225.	As a developing country of the third world, we are also concerned over the proliferation of conventional weapons, which unjustifiably diverts vital resources from development and removes opportunities for people to live lives of dignity in keeping with their right to economic and social well-being. This has been a major concern of my Government, and we have advocated the adoption of measures to achieve an arms limitation in Latin America.
226.	We must strive to attain that objective, not only in order to devote more resources to the development of our peoples, but also to put an end to the lucrative profits extracted by arms dealers, who do not hesitate to foster conflicts and disputes among nations.
227.	On the initiative of Venezuela, the Foreign Ministers of eight Latin American countries ratified the Declaration of Ayacucho on 22 June this year.'3 We reaffirmed the principles of the Declaration regarding arms limitations and the need to redouble our efforts to bring about conditions conducive to the effective limitation of weapons in Latin America. A few weeks ago 20 countries, including my own, attended an informal meeting on conventional weapons in Mexico. A significant aspect of that meeting was the general recognition of the desirability of establishing a system of consultation among the Latin American countries to co-ordinate initiatives which might facilitate the achievement of tangible results in arms limitation. We shall continue to explore the best way of carrying out ideas such as this one. It is to be hoped that all the Latin American countries will participate in such a dialogue, since only the assistance and effective support of all can ensure effective results. We hope that similar initiatives will be taken also in other regions of the world.
228.	One of the outstanding characteristics of our time is the defence and promotion of human rights, their recognition and their full exercise. The United Nations came into being among the embers of the world struggle against Nazi fascism and all it represented: the violation of political freedoms and economic and social rights, racism, intolerance and incitement to hatred among peoples. The Universal Declaration of Human Rights and the American Declaration of the Rights and Duties of Man were adopted 30 years ago. We cannot believe that those texts are a dead letter. The basis of Venezuela's international policy is the total defence of human rights. Our policy is not one of mere convenience; nor is it a fantasy. Our policy is a reflection of our deep convictions, which we do not apply with discrimination or to serve ulterior purposes.
229.	We resolutely support the peoples of Africa who are struggling for their independence and who for over 500 years have been denied their most elementary rights. We are in favour of a rational solution for Zimbabwe, without any conditions imposed by the racist minority, and we are resolutely in favour of the independence of Namibia and shall accordingly support all United Nations initiatives in that country.
230.	The resistance of South Africa, the centre for every policy of racial discrimination and violence in Africa, and its refusal to implement Security Council resolutions cause us grave concern.
231.	Latin America is now confronted by a serious dilemma: namely, whether or not to remain indifferent in the face of an unprecedented tragic event in its history.
232.	The Nicaraguan drama began to unfold almost half a century ago when Augusto Cesar Sandino died at the hands of the first Somoza. Repression torture and death have for the following 45 years filled the pages of the history of that country, where one Somoza succeeds and inherits from another Somoza.
233.	Beginning with the assassination of Pedro Joaquin Chamorro, a scholar and politician, every inch of Nicaraguan soil has been covered in blood. We in Latin America have never seen anything like it before. The Archbishop of Managua has implored the world to prevent somehow the massacre of his people, to stop the annihilation and genocide of one of the bravest, most admirable and resolute people in Latin America.
234.	An anguished cry for help reaches us from the ruins of the devastated cities of Matagalpa, Leon, Rivas, Esteli, Chinandega and Masaya.
235.	United states television has offered us the most tragic testimony of that civil strife. It has shown us how Catholic churches were destroyed and how old and sacred images were machine-gunned; the press tells us how the dead are buried in the streets or the corpses incinerated and thrown into common graves. And United States television has revealed another no less tragic aspect of those events - the recruitment of mercenaries in Albuquerque, New Mexico, to go and fight in Nicaragua. The fury of destruction unleashed against the defenceless civilian Nicaraguan population, which has taken no part in the fighting or the rebellion, cannot under any circumstances be the work of Nicaraguans. An operation of annihilation is being carried out in Nicaragua and in the name of the Venezuelan people I speak out before this Assembly against those tragic events.
236.	The Venezuelan people have taken the obvious stand, a position of denunciation and close solidarity with the great people of Nicaragua.
237.	As was stated before this Assembly by President Rodrigo Carazo of Costa Rica filth meeting], peace in the region has been and continues to be threatened. While there may be a regional body that could or would decide to look On with indifference, the international community cannot do so. We must help the people of Nicaragua; we must respond to the anguished cries of mothers searching in vain for their sons buried or incinerated where they were shot down. Thousands of Nicaraguans are emigrating from their country to escape death. More than 25,000 have sought asylum in neighbouring countries. We believe that the United Nations has a commitment to those people.
238.	That is the tragedy that has shaken our part of the world. Indifference would make us all liable to condemnation.
239.	The Heads of State of Colombia and Venezuela have addressed themselves, to you, Sir, as President of the General Assembly, denouncing this serious situation. Although the text of their communication is already an official document of this Assembly, I shall conclude my statement by reading out one of its paragraphs:
"In denouncing the tragic and dramatic situation of vast segments of the population of Nicaragua, whose essential rights are being violated, we respect the principle of non-intervention, which is by no means incompatible with the task of internationally safeguarding human rights which the United Nations is required to perform, as is the Inter-American Commission on Human Rights, there being no objection to simultaneous action by these two bodies since the United Nations is not required consider the political case submitted to the jurisdiction of the regional organization but to take action in defence of human rights which, as we understand it, is an inescapable obligation of the agencies responsible for ensuring full respect for those rights." [See A/33/275, annex].
 

